On February 22, 2011, the Defendant was sentenced for Count II: Promoting Prostitution, a felony, in violation of Section 45-5-602, MCA, to the Department of Corrections for Five (5) years with Five (5) years suspended, credit for 105 days time served, and terms and conditions given on February 22, 2011.
On June 22, 2012, the Defendant’s sentence given February 22, 2011, was revoked. The Defendant was sentenced to Montana State Prison for Five (5) years, credit for 164 days time served, and all conditions of the previous Judgment were re-imposed.
On August 2,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
It was presented to the Division and supported by the Hearing Transcript, that the Defendant was to be given credit for time served of 105 days for *47previous incarceration and credit for time served of 164 days, for a total of 269 days credit for time served. There is a discrepancy between the Hearing Transcript and the written Judgment dated June 22, 2012. It is the unanimous decision of the Division that the Defendant is clearly entitled to a modified sentence to include an additional 105 days credit for time served for a total of 269 days credit. The remaining terms and conditions of the sentence imposed are not clearly inadequate or clearly excessive and are AFFIRMED.
DATED this 26th day of September, 2013.
Done in open Court this 2nd day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.